       Case 1:19-cv-01111-GSA Document 29 Filed 09/15/20 Page 1 of 2

 1

 2

 3

 4

 5
                                      UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8

 9    PHOUA HER,                                         No. 1:19-cv-1111-GSA

10                       Plaintiff,                      ORDER GRANTING MOTION TO
                                                         FILE AN OVERLONG REPLY BRIEF
11            v.

12    ANDREW SAUL, Commissioner of Social
      Security,                                          (Doc. 28)
13

14                       Defendant.

15
            Plaintiff’s counsel, appearing before this Court for the first time, moves for an order to
16
     permit the filing of an attached overlong (thirteen page) reply brief. Doc. 28. In a perfunctory
17
     motion which fails to identify any substantive or procedural basis for the motion, counsel
18
     contends only that an overlong brief is necessary ‘[d]ue to the large quantity of relevant testimony
19
     and evidence of record in this case, requiring extensive detail and discussion.” Doc. 28.
20
            The Court limits the length of reply briefs to conserve the resources of both the Court and
21
     the parties’ attorneys. A plaintiff is expected to set forth their contentions, and the evidence
22
     supporting them, fully in the opening brief. The reply brief is intended to do no more than
23
     present a very brief reply or clarification of matters set forth in the defendant’s opposition. In
24
     many cases no reply brief is necessary.
25
            The overlong reply brief submitted in this case could easily have satisfied the page
26
     limitations but for the unnecessary repetition of arguments and citations already set forth in the
27
     opening brief. The Court observes that the administrative record in this case consists of 757
28
                                                      1
       Case 1:19-cv-01111-GSA Document 29 Filed 09/15/20 Page 2 of 2

 1   pages, which is about average for a social security disability appeal. The Court finds that in this

 2   case that the filing of an overlong brief was neither necessary nor appropriate based on this

 3   modest record.

 4          Unfortunately, requiring counsel to rewrite the reply brief does not support the objective

 5   of economy of time, particularly since the Court was already required to review the brief to

 6   determine whether its length was necessary. Accordingly, the Court will accept the brief in the

 7   form that has been filed, however counsel should be on notice that future requests of this nature

 8   will not likely be granted.

 9
     IT IS SO ORDERED.
10

11      Dated:     September 15, 2020                               /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
